DETAILED ACTION
This action is in response to amendments filed 1/25/2021. Claims 1-7, 9-13 and 15-19 were received for consideration with claims 1, 9 and 15 having been amended by moving the allowable subject matter of now canceled dependent claims 8 into claim 1, dependent claim 9 into 14 and dependent claim 15 into 20.

Allowable Subject Matter
Claims 1-7, 9-13 and 15-19 are allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to independent claims 1, 9 or 15  “an assertion verification engine executing on the computer processor configured to: verify that the assertion holds, using a k-induction comprising: making a determination that the assertion holds for k-1 iterations of the loop when executing the loop with constraints based on concrete values, and based on the determination: symbolizing the constraints, executing k-1 iterations of the loop using the symbolized constraints to obtain additional constraints,
executing a single iteration of the loop using the symbolized constraints and the additional constraints, and based on a determination that the assertion holds for the single iteration, concluding that the assertions holds for all executions of the loop” with the other limitations of the claim. 


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492